NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                              AUG 17 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JESSE LLOYD HALL,                                No.   16-55055

              Petitioner-Appellant,              DC No. CV 11-0609 MMM

 v.

DANIEL PARAMO, Warden,                           MEMORANDUM*

              Respondent-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                            Submitted August 9, 2018**
                               Pasadena, California

Before:      TASHIMA and CHRISTEN, Circuit Judges, and RUFE,*** District
             Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
             The Honorable Cynthia M. Rufe, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
      Jesse Lloyd Hall appeals the district court’s denial of his petition for writ of

habeas corpus under 28 U.S.C. § 2254. Because the parties are familiar with the

facts, we do not recite them here. We review de novo the district court’s denial of

a habeas petition and review its findings of fact for clear error. Reis-Campos v.

Biter, 832 F.3d 968, 973 (9th Cir. 2016). We have jurisdiction pursuant to 28

U.S.C. § 1291 and 28 U.S.C. § 2253, and we affirm.

       Hall’s petition is governed by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). We may grant relief only if the state court’s adjudication

of Hall’s claims “(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or (2) resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d). “Under § 2254(d), [we] must

determine what arguments or theories supported or, as here, could have supported,

the state court’s decision; and then [we] must ask whether it is possible fairminded

jurists could disagree that those arguments or theories are inconsistent with the

holding in a prior decision of [the Supreme] Court.” Harrington v. Richter, 562
U.S. 86, 102 (2011).




                                          2
      1.     The state court reasonably denied Hall’s claim alleging a violation of

Napue v. Illinois, 360 U.S. 264 (1959). “A claim under Napue will succeed when

‘(1) the testimony (or evidence) was actually false, (2) the prosecution knew or

should have known that the testimony was actually false, and (3) the false

testimony was material.’” Reis-Campos, 832 F.3d at 976 (quoting Jackson v.

Brown, 513 F.3d 1057, 1071–72 (9th Cir. 2008)).

      Hall’s claim fails because the state court could have reasonably determined

that Rachelle’s trial testimony was true, even despite her post-trial recantation.

Recantations are generally recognized as suspect; thus, “a witness’ ‘later

recantation of [her] trial testimony does not render [her] earlier testimony false.’”

Jones v. Taylor, 763 F.3d 1242, 1248 (9th Cir. 2014) (quoting Allen v. Woodford,

395 F.3d 979, 994 (9th Cir. 2005)). Rachelle’s trial testimony was consistent with

the other evidence at trial, while her recantation was not. Her declaration detailing

her recantation was signed almost four years after the trial concluded, but did not

explain the reason for her delay. Rachelle is also related to Hall, and there was

evidence that other family members pressured Rachelle to recant. In light of this

evidence, it is reasonable to view Rachelle’s post-trial recantation as particularly

unreliable, and therefore reasonable to conclude both that her trial testimony was




                                           3
true, and that the prosecution had no reason to believe otherwise. See Jones, 763
F.3d at 1248–51; see also Allen, 395 F.3d at 994–95.

      2.     The state court reasonably denied Hall’s claim alleging violations of

Brady v. Maryland, 373 U.S. 83 (1963). “To establish a Brady violation, [Hall]

must show that: (1) the evidence at issue is favorable to the accused, either

because it is exculpatory or because it is impeaching; (2) the evidence was

suppressed by the government, regardless of whether the suppression was willful

or inadvertent; and (3) the evidence is material to the guilt or innocence of the

defendant.” United States v. Sedaghaty, 728 F.3d 885, 899 (9th Cir. 2013).

      The state court could have reasonably determined that no tape recording of

Rachelle’s interview existed, and thus that no evidence was suppressed. Hall

speculates that a recording existed and was deleted or withheld; however, the

evidence in the record supports that the recording equipment simply

malfunctioned. While Rachelle’s declaration suggests a spoliation motive, as

already detailed, it would be reasonable to reject Rachelle’s new allegations that

law enforcement coerced her into making false accusations. Rejecting Rachelle’s

claims of coercion would also be reasonable given the evidence at trial indicating

that Rachelle had reported abuse before this interview and that Hall was seen

engaging in inappropriate behavior with Rachelle and other victims.


                                          4
      For similar reasons, the state court could have reasonably determined that

Rachelle did not attempt to recant on the morning before she testified and thus,

again, that no such evidence was suppressed. Because it would be reasonable to

credit Rachelle’s testimony and reject the allegations in her declaration, it would be

reasonable to determine that there was no improper coercion, no reason to recant,

and that this purported pre-testimony recantation never occurred.

                                      •   !    •

      The judgment of the district court is AFFIRMED.




                                          5